Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Emmett Madison Graham, Jr., appeals the district court’s order denying his motion for correction/reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006) or Fed.R.Crim.P. 52(b). We have reviewed the record and find no reversible error. Accordingly, we affirm. See 18 U.S.C. § 3582(c)(2) (permitting the court to reduce a sentence “in the case of a defendant who has been sentenced to a term of imprisonment based on a sentencing range that has subsequently been lowered by the Sentencing Commission.)” We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.